Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 6, line 22, filed 05 October 2021, with respect to the rejection of Claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Adegawa et al. (United States Patent Publication No. US 2003/0039916 A1), hereinafter Adegawa, have been fully considered and, in light of the claim amendments made, are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the below rejection under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (United States Patent Publication No. US 2003/0013049 A1), hereinafter Cameron.

Examiner’s Note
2.	Applicant’s amendments to Claims 1-2 and 5-6 wherein the now-amended claim language includes the phrase “which may have . . .” to describe the type of optional substituent to a phenyl group or naphthyl group does not functionally limit said claims under broadest reasonable interpretation. MPEP §2103(C) states: "Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation." Thus, said phrases in the claim language does not functionally limit Claims 1-2 and 5-6 and does not factor in the below rejection.



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al. (United States Patent Publication No. US 2003/0013049 A1), hereinafter Cameron.
7.	Regarding Claims 1-2, Cameron teaches (Paragraphs [0020-0021]) a base material component of which solubility in a developing solution is changed due to an action of an acid. Cameron teaches (Paragraphs [0030-0145]) a compound including an anion moiety and a cation moiety and represented by Formula (bd1) of the instant application. Cameron teaches (Paragraphs [0030-0145]) a compound including an anion moiety and a cation moiety and represented by Formula (bd1-1) of the instant application.
8.	Regarding Claims 3-4, Cameron teaches (Paragraphs [0164-0169]) forming a resist film on a support using the resist composition. Cameron teaches (Paragraphs [0164-0169]) exposing the resist film. Cameron teaches (Paragraphs [0164-0169]) developing the exposed resist film to form a resist pattern. Cameron teaches (Paragraphs [0164-0169]) the resist film is exposed with an electron beam.
9.	Regarding Claims 5-6, Cameron teaches (Paragraphs [0030-0145]) a compound including an anion moiety and a cation moiety and represented by Formula (bd1) of the instant application. Cameron teaches (Paragraphs [0030-0145]) a compound including an anion moiety and a cation moiety and represented by Formula (bd1-1) of the instant application.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/28/2022